                                                     SO ORDERED.


                                                     Dated: March 22, 2019




                                                     Daniel P. Collins, Bankruptcy Judge
                                                     _________________________________




Case 2:18-bk-09387-DPC   Doc 39 Filed 03/22/19 Entered 03/22/19 10:21:04      Desc
                          Main Document    Page 1 of 5
Case 2:18-bk-09387-DPC   Doc 39 Filed 03/22/19 Entered 03/22/19 10:21:04   Desc
                          Main Document    Page 2 of 5
Case 2:18-bk-09387-DPC   Doc 39 Filed 03/22/19 Entered 03/22/19 10:21:04   Desc
                          Main Document    Page 3 of 5
                         2019.03.21
                         14:11:57 -07'00'




Case 2:18-bk-09387-DPC    Doc 39 Filed 03/22/19 Entered 03/22/19 10:21:04   Desc
                           Main Document    Page 4 of 5
Case 2:18-bk-09387-DPC   Doc 39 Filed 03/22/19 Entered 03/22/19 10:21:04   Desc
                          Main Document    Page 5 of 5
